Case 2:19-cr-00348-DAK-CMR Document 80 Filed 07/28/20 PageID.370 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


UNITED STATES OF AMERICA,

       Plaintiff,                                         MEMORANDUM DECISION
                                                              AND ORDER
v.
                                                           Case No. 2:19-cr-00348-DAK
MARYSOL PENA-ARMENTA,
                                                               Judge Dale A. Kimball
       Defendant.


       This matter is before the court on Defendant Marysol Pena-Armenta’s Motion to

Reconsider District Court’s Order of Detention. Because the court finds that a hearing on this

matter is not necessary, the court issues the following Memorandum Decision and Order based

on the facts relating to the motion and memoranda submitted by the parties.

                                        BACKGROUND

       On September 12, 2019, Defendant was charged in an indictment with one count of

possessing heroin with intent to distribute. Later that month, Defendant appeared before the

court on two different occasions: (1) for her initial appearance and (2) for a detention hearing.

At the detention hearing, the magistrate judge detained Defendant pending trial concluding that

she was a threat of non-appearance and a danger to the community. Specifically, the magistrate

judge noted that there was an outstanding federal warrant for Defendant’s arrest in another

jurisdiction. Subsequently, in March 2020, Defendant sought review of her detention and moved

for immediate release, which the magistrate judge denied. Defendant then appealed the

magistrate’s decision. In May 2020, the court affirmed the magistrate judge’s order of detention.

In that decision, however, the court noted that the circumstances surrounding the COVID-19
Case 2:19-cr-00348-DAK-CMR Document 80 Filed 07/28/20 PageID.371 Page 2 of 3



pandemic are constantly changing. Accordingly, the court articulated that Defendant could

potentially revive her appeal of the magistrate judge’s order at a later date.

                                           DISCUSSION

       Defendant has revived her appeal of the magistrate judge’s decision and seeks

reconsideration of the order detaining her pending trial. Defendant makes two arguments in

favor of her release. First, legal visit protocols at Weber County Jail, where Defendant is

incarcerated, have changed since the court’s last decision. Those changes permit in-person visits

with detainees, but require a glass barrier between counsel and detainees. Importantly,

Defendant has several motions pending before the court that are scheduled for a hearing on

August 26, 2020. In order to adequately prepare for that hearing given that she may have to

testify, Defendant argues that she must review video and audio evidence with her counsel. She

contends that she cannot properly review such evidence with a glass barrier separating her from

her counsel. Second, Defendant emphasizes that there is a COVID-19 outbreak currently taking

place at Weber County Jail. Given that Defendant suffers from an autoimmune disease known as

Addison’s Disease, she argues that her life is at risk because of the potentially serious

complications she could suffer if she contracted COVID-19.

       Despite Defendant’s contentions, the court is unpersuaded that the magistrate judge’s

original order of detention should be overturned. First, as the court noted in its decision

affirming the magistrate judge’s detention order, the presumption of detention applies in this

case. Bearing in mind this presumption, combined with Defendant’s criminal history and the

fact that there was an outstanding warrant for Defendant at the time she was taken into custody

in this case, the court is unconvinced that Defendant is not a flight risk or that she poses no

danger to the community. Second, although Defendant’s preparation for her pretrial motions and



                                                  2
Case 2:19-cr-00348-DAK-CMR Document 80 Filed 07/28/20 PageID.372 Page 3 of 3



trial itself have become more difficult as a result of the restrictions and precautions caused by the

pandemic, those difficulties are not exclusive to Defendant. Indeed, most individuals, if not all,

who are currently detained pending trial are experiencing precisely the same difficulties

Defendant is now facing. While such preparation complications are not lost on the court, the

COVID-19 pandemic has frustrated nearly every aspect of the judicial process, including

evidentiary hearings and other pretrial matters. Thus, given that trial preparation has become

more difficult for nearly all inmates, attorneys, and the court itself, the court concludes that

Defendant’s first argument does not warrant Defendant’s release.

       Lastly, the court again recognizes the concern that Defendant must feel regarding her

health, especially considering the recent outbreak of COVID-19 at Weber County Jail.

Nevertheless, the court remains unpersuaded that Defendant should be released on account of her

health. The court finds that the presumption of detention, risk of Defendant’s non-appearance,

and Defendant’s criminal history outweigh her health concerns related to COVID-19.

Accordingly, Defendant’s motion must be denied.

                                          CONCLUSION

       Based on the foregoing analysis, the court hereby DENIES Defendant’s Motion to

Reconsider District Court’s Order of Detention.

       DATED this 28th day of July, 2020.

                                               BY THE COURT:


                                               ______________________________
                                               DALE A. KIMBALL
                                               United States District Judge




                                                  3
